                                                                                                                             Case 1:19-cv-00086-JTN-ESC ECF No. 1 filed 02/05/19 PageID.1 Page 1 of 4



                                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                                                              IN THE WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                       SOUTHERN DIVISION

                                                                                                                       JOHN RICHARD O’CONNELL and
                                                                                                                       SUZANNE O’CONNELL,

                                                                                                                                      Plaintiffs,                           Civil Action No.

                                                                                                                       vs.                                                  Honorable

                                                                                                                       HOWMEDICA OSTEONICS CORP,
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                                      Defendant.


                                                                                                                       David B. Carter, Jr. (P54862)                        Jill M. Wheaton (P49921)
                                                                                                                       Attorney for Plaintiffs                              Alison L. Carruthers (P77745)
                                                                                                                       P.O. Box 54                                          DYKEMA GOSSETT PLLC
                                                                                                                       Charlotte, MI 48813                                  Attorneys for Defendants
                                                                                                                       (517) 618-5146                                       2723 South State Street, Suite 400
                                                                                                                                                                            Ann Arbor, MI 48104
                                                                                                                                                                            (734) 214-7660

                                                                                                                                                         NOTICE OF REMOVAL


                                                                                                                       TO:      THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT,
                                                                                                                                WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

                                                                                                                                Defendant, HOWMEDICA OSTEONICS CORP. (“HOC”), by its counsel Dykema

                                                                                                                       Gossett PLLC, hereby removes to this Court, pursuant to 28 U.S.C. §§ 1441 et seq., the claims

                                                                                                                       pending as Case No. 19-04-NP in the Circuit Court for the County of Ingham, State of Michigan.

                                                                                                                       In support of this removal, HOC states as follows:

                                                                                                                                 1.     This case was commenced by the filing of a Complaint on or about January 2,

                                                                                                                        2019, in the Circuit Court for the County of Ingham, State of Michigan. At the time of the

                                                                                                                        original filing, the case was entitled John Richard O’Connell and Suzanne O’Connell v.

                                                                                                                        Stryker Corporation. Stryker Corporation was the only named Defendant. The case was
                                                                                                                        Case 1:19-cv-00086-JTN-ESC ECF No. 1 filed 02/05/19 PageID.2 Page 2 of 4



                                                                                                                       assigned Case No. 19-04-NP. A copy of the Summons and Complaint served upon Stryker

                                                                                                                       Corporation are attached as Exhibit A.

                                                                                                                              2.         On or about January 22, 2019, Plaintiffs filed a First Amended Complaint (the

                                                                                                                       “FAC”) in the Circuit Court for the County of Ingham, State of Michigan. The FAC is entitled

                                                                                                                       John Richard O’Connell and Suzanne O’Connell v. Howmedica Osteonics Corp. The FAC

                                                                                                                       does not name nor assert claims against Stryker Corporation. The only named defendant in the
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                       FAC is Howmedica Osteonics Corp.. That same day, on January 22, 2019, counsel for HOC

                                                                                                                       was served with the FAC. A copy of the FAC is attached as Exhibit B. Exhibits A and B

                                                                                                                       constitute all process, pleadings, and orders served upon HOC in this action.

                                                                                                                              3.         The FAC is the first pleading or paper upon which the case became removable

                                                                                                                       as it named a foreign corporation rather than a Michigan corporation as the Defendant. This

                                                                                                                       Notice of Removal is filed within thirty (30) days after HOC received the FAC and is therefore

                                                                                                                       timely filed pursuant to 28 U.S.C. § 1446(b)(3).

                                                                                                                              4.         This Court has original diversity jurisdiction over this civil action pursuant to 28

                                                                                                                       U.S.C. § 1332, and this action may therefore be removed to this Court by HOC pursuant to 28

                                                                                                                       U.S.C. § 1441, because the amount in controversy is in excess of $75,000 and the only

                                                                                                                       defendant, HOC, is completely diverse from Plaintiffs.

                                                                                                                              5.         Diversity jurisdiction exists because:

                                                                                                                                    a.        Plaintiffs are citizens of the state of Michigan. (FAC at ¶¶ 1,4.)

                                                                                                                                    b.        The only defendant, HOC, is, and was at the time the FAC was filed, a

                                                                                                                                    New Jersey corporation with its principal place of business in Mahwah, New

                                                                                                                                    Jersey. (FAC, ¶ 2.) HOC is not and was not a citizen of the State of Michigan.




                                                                                                                                                                         2
                                                                                                                          Case 1:19-cv-00086-JTN-ESC ECF No. 1 filed 02/05/19 PageID.3 Page 3 of 4



                                                                                                                                      c.        Plaintiffs seek damages in the amount of at least “$300,000, exclusive of

                                                                                                                                      interest and costs.” (FAC, ¶¶ 4, 37.)

                                                                                                                                 6.        Pursuant to Rule 3.2(a) of the Local Rules of the United States District Court for

                                                                                                                        the Western District of Michigan, this Court is the district court for the district embracing

                                                                                                                        Ingham County, State of Michigan, in which the state court action is currently pending, so

                                                                                                                        venue is proper in this Court pursuant to 28 U.S.C. § 1441(a).
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                                 7.        Promptly following the filing of this Notice of Removal, written notice of the

                                                                                                                        removal of this action will be served upon Plaintiffs’ counsel and a copy of this notice will be

                                                                                                                        filed with the Clerk of the Thirtieth Judicial Circuit Court, County of Ingham, State of

                                                                                                                        Michigan, as required by 28 U.S.C. § 1446(d).

                                                                                                                                 8.        In filing this Notice of Removal, HOC does not waive any defenses that may be

                                                                                                                        available to it.

                                                                                                                                WHEREFORE, Defendant HOC gives notice that the above-captioned action now

                                                                                                                       proceeding against it in the Circuit Court for the County of Ingham, is removed therefrom to this

                                                                                                                       Court.

                                                                                                                                                                              Respectfully submitted,

                                                                                                                                                                              DYKEMA GOSSETT PLLC

                                                                                                                                                                         By: s/Jill M. Wheaton
                                                                                                                                                                            Jill M. Wheaton (P49921)
                                                                                                                                                                            Alison L. Carruthers (P77745)
                                                                                                                                                                            DYKEMA GOSSETT PLLC
                                                                                                                                                                            Attorneys for Defendant HOC
                                                                                                                                                                            2723 South State Street, Suite 400
                                                                                                                                                                            Ann Arbor, MI 48104
                                                                                                                       Dated: February 5, 2019                              (734) 214-7660




                                                                                                                                                                          3
                                                                                                                          Case 1:19-cv-00086-JTN-ESC ECF No. 1 filed 02/05/19 PageID.4 Page 4 of 4



                                                                                                                                                       CERTIFICATE OF SERVICE

                                                                                                                              I certify that on the 5th day of February, 2019, I filed the foregoing through the Court’s

                                                                                                                       ECF System, and also served the foregoing via email and first class mail, postage prepaid, upon

                                                                                                                       the following counsel of record at the following address:

                                                                                                                       David B. Carter, Jr. (P54862)
                                                                                                                       Attorney for Plaintiffs
                                                                                                                       P.O. Box 54
                                                                                                                       Charlotte, MI 48813
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                       david@davidcarterlaw.com



                                                                                                                                                                           DYKEMA GOSSETT PLLC

                                                                                                                                                                           By: /s Jill M. Wheaton
                                                                                                                                                                               Jill M. Wheaton (P49921)
                                                                                                                                                                               Dykema Gossett PLLC
                                                                                                                                                                               2723 South State Street, Suite 400
                                                                                                                                                                               Ann Arbor, MI 48104
                                                                                                                                                                               Phone: (734) 214-7660
                                                                                                                                                                               Fax: (734) 214-7696
                                                                                                                                                                               jwheaton@dykema.com




                                                                                                                                                                       4
